FILE COPY




                              IN THE SUPREME COURT OF TEXAS




NO. 15-0285
                                                    FILED IN COURT OF Av
                                                                       Van ^  Atn
                                                                           Zandt     .
                                                                                 County,
 IN THE INTEREST OF K.W. AND                         12th Court .V Appeals Di. '
 P.W., CHILDREN
                                                                                   12th District.




                                                -
                                                    JCATHYSI. l\JSK, CI             May 29, 2015


        Petitioner's petition for review, filed herein in the above numbered and styled case,
having been duly considered, is ordered, and hereby is, denied.




                                    ••••••••••



        I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do hereby certify
 that the above and attached is a true and correct copy of the orders of the Supreme Court of
 Texas in the case numbered and styled as above, as the same appear of record in the minutes of
 said Court under the date shown.

        WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
 the 9th day of July, 2015.



                                                     Blake A. Hawthorne, Clerk

                                                     By Monica Zamarripa, Deputy Clerk